Citation Nr: 0527628	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-12 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for sinusitis with 
allergic rhinitis. 

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to service connection for residuals of a 
right ankle injury. 

5.  Entitlement to service connection for residuals of a left 
ankle injury.

6.  Entitlement to service connection for cervical 
intraepithelial neoplasia (claimed as cervical cancer). 

7.  Entitlement to service connection for right hip 
disability. 

8.  Entitlement to service connection for left hip 
disability. 

9.  Entilement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  In April 
2005, the Board received a statement along with attached VA 
medical records from the veteran pertaining to his 
disabilities currently on appeal.  The veteran did not submit 
a waiver of initial consideration of this evidence by the RO 
and the RO did not issue a supplemental statement of the case 
on the appealed issues addressing such evidence.  In a letter 
dated in July 2005, the Board notified the veteran that the 
new evidence was received without an appropriate waiver and 
requested that the veteran consider submitting a waiver of 
initial consideration of this evidence by the RO within 45 
days from the date of the letter.  The Board informed the 
veteran that if no response was received, the Board would be 
required to remand the case to the RO for the preparation and 
issuance of an SSOC that addresses the newly submitted 
evidence.  No response was received by the Board.     

In Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit 
Court emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the AOJ/RO for initial consideration and 
without having to obtain the appellant's waiver.  In light of 
the Federal Circuit decision discussed above, the most 
appropriate action would be to remand this claim to the RO 
for initial consideration of the additional evidence 
submitted in October 2004.  Accordingly, a remand is required 
for consideration of this evidence by the RO and the issuance 
of an SSOC.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

After undertaking any other development 
deemed essential in addition to that 
specified above, the VBA AMC should 
review the new medical evidence and re-
adjudicate the veteran's claims, to 
include a claim for TDIU.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


